Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-10, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rehnke 2017/02244714 in view of Mathisen et al. 20110112561.

    PNG
    media_image1.png
    341
    233
    media_image1.png
    Greyscale

Rehnke discloses the invention as currently claimed (see mark-ups below) comprising:  
 A mesh pouch for holding a surgical implant (see element 24 and [0048] which discloses the use of mesh) within a patient’s body, the mesh pouch comprising: a mesh wall that defines an enclosure having an opening at an end of the enclosure.  
However Rehnke does not disclose that the mesh wall comprising a plurality of pores, wherein each of the plurality of pores is at least 70 microns in diameter; or a drawstring disposed at a rim of the opening, wherein the drawstring configured to close the opening when drawn so as to prevent the surgical implant from leaving the enclosure.  
Rehnke does however disclose the use of a suture 26 which is used to cinch the device (see [0049]). It is obvious to one having ordinary skill in the art that the term “string” is synonymous to “suture” and cinching is synonymous to a drawstring and Rehnke device is configured to close the opening when drawn so as to prevent the surgical implant from leaving the enclosure.
Mathisen et al. teaches that mesh materials may be utilize to formulate soft tissue implants and that the mesh may have a pores size in the range of 50-4000 microns (see [0038]).  It would have been obvious to modify the invention of Rehnke and provide a mesh with pore sizes with at least a 70 micron diameter in order to promote appropriate tissue ingrowth, regeneration of tissue while allowing the tissue to gradually take over the load found in the tissue defect area.
The intended use recitation language of claim 8 e.g. “wherein the enclosure is spheroid in shape when the mesh wall is fully expanded” carries no weight in the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,363,127 in view of Mathisen et al. 20110112561.
 Although the claims at issue are not identical, they are not patentably distinct from each other. The patented claims of 10,363,127 recite all of the current limitations of the application claims including a needle attached to a terminus strand and materials as claimed (noting claim 9),   however do not recite that the mesh has a plurality of pores  with a diameter of at least 70 microns or at least 800 microns in diameter.   Mathisen et al. teaches that mesh materials may be utilize to formulate soft tissue implants and that the mesh may have a pores size in the range of 50-4000 microns (see [0038]).  It would have been obvious the a mesh would have openings/pores and it would have been obvious to modify the invention of Rehnke and provide a mesh with pore sizes with at least a 70 micron diameter in order to promote appropriate tissue ingrowth, regeneration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 16, 2021